EXHIBIT 16.1 Letter on change of certifying accountant Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah84117-4977(801) 281-4700 August 2, 2012 Securities and Exchange Commission treet,NE Washington, D.C. 20549 Ladies and Gentlemen: The firm ofChild, Van Wagoner & Bradshaw, PLLCwas previously principal accountant for Continental Alloy Wheel Corporation (the "Company") and reported on the financial statements of the Company for the year ended December31, 2011 andperiodendedDecember 31, 2010. On or about August 1, 2012, we changed our accounting practice fromChild, Van Wagoner & Bradshaw, PLLC to Anderson Bradshaw PLLC. We have read the Company's statements included under Item 4.01 of its Form 8-K datedAugust 1, 2012, and agree with such statements. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
